U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-30853 INTERNATIONAL MONETARY SYSTEMS, LTD. (Exact name of registrant as specified in its charter) Wisconsin 39-1924096 (Stateof incorporation) (I.R.S. Employer Identification No.) 16901 West Glendale Drive New Berlin, Wisconsin 53151 (Address of principal executive offices & Zip Code) (Registrant's telephone number, including area code) (262) 780-3640 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Class A Common par value $.0001 per share Indicate by checkmark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNox Indicate by checkmark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNox Indicate by checkmark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).YesoNo x As of March 1, 2011 the Registrant had issued and outstanding 10,544,800 shares of common stock. The aggregate market value of the voting Common Stock (par value $.0001 per share) held by non-affiliates on June 30, 2010 (the last business day of our most recently completed second quarter) was $5,313,983 using the ask price on June 30, 2010. Table of Contents INTERNATIONAL MONETARY SYSTEMS, LTD. Form 10-K Annual Report TABLE OF CONTENTS PART I Page Item 1. Description of Business 3 Item 2. Description of Property 5 Item 3. Legal Proceedings 6 Item 4. Rescinded and Reserved 6 PART II Item 5. Market for IMSL Common Equity and Related Stockholder Matters 6 Item 6. Selected Financial Data 7 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 8. Financial Statements 11 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 11 Item 9 A(T). Controls and Procedures 11 Item 9 B. Other Information 12 PART III Item 10. Directors and Executive Officers 12 Item 11. Executive Compensation 14 Item 12. Security Ownership of Certain Beneficial Owners and Management 20 Item 13. Certain Relationships and Related Transactions 21 Item 14. Principal Accountant Fees and Services 22 Item 15. Exhibits, Financial Statement Schedules 23 CERTAIN CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING INFORMATION Certain statements in this annual report on Form 10-K contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking Statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Readers should carefully review this quarterly report in its entirety, including but not limited to our financial statements and the notes thereto. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. For any forward-looking statements contained in any document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. 2 Table of Contents PART I In this report, "IMSL", "IMS", "The Company", "we", "us" and "our" refer to the Registrant, International Monetary Systems, Ltd., a Wisconsin corporation, and its subsidiaries. ITEM 1 - DESCRIPTION OF BUSINESS Introduction International Monetary Systems, Ltd. was incorporated in 1989 under the laws of the State of Wisconsin. The Company owns, manages and operates trade exchanges and other related businesses. Trade exchanges, or barter networks, are financial service firms which permit companies and individuals to exchange goods and services utilizing an electronic currency known as "trade dollars", the use of which is described below. Currently, IMS services more than 16,000 barter customers. We have continually expanded our customer base, principally through enrolling new members in our existing markets, acquiring other barter exchanges, and by encouraging our members to increase their trade volume. Our corporate headquarters mailing address is 16901 West Glendale Drive, New Berlin, Wisconsin 53151, and our telephone numbers are (800) 559-8515 and (262) 780-3640; the telephone number for our primary facsimile line is (262) 780-3655. Our Internet addresses are www.internationalmonetary.com and www.imsbarter.com. The Modern Barter Industry The modern barter industry took shape in its current form in 1969 with the creation of the first retail barter exchange in North America. Currently there are an estimated 250 barter system firms - including several with multiple licensees – operating in the United States and Canada. These exchanges provide services that involve an estimated 200,000 member companies. Retail trade exchanges range in size from those operated by a single person from a small office to large firms operating out of multiple offices located over a wide area. The 35 largest commercial exchange firms handle approximately 50% of the estimated $700 million in transactions that flow through the barter system annually. Most trade exchanges are private companies that make extensive use of computers to track their members, match transactions, and provide necessary accounting. The National Association of Trade Exchanges and the International Reciprocal Trade Association are the two professional associations most active in the industry. How Barter Works In a typical barter transaction, a member offers to sell products or services in return for the exchange's trade dollars, typically referenced as "T$", which are paid to the member by the purchaser in the transaction. For example, T$100 refers to $100 worth of trade dollars that are used to acquire a product or service priced at $100 in U.S. currency. If the purchase price is greater than the amount of earned trade dollars in the buyer's account, the exchange may grant a trade dollar line of credit to the buyer. Periodically, each member has to account for any deficit in its trade account just as it would with a conventional loan or other credit facility. As compensation for providing its services, the trade exchange generally charges a one-time membership fee, monthly maintenance fees and/or a percentage of the price of each transaction (usually 10% to 15%). These fees are typically paid by the member to the trade exchange in cash and trade dollars. Barter transactions which represent sales revenue are taxable as ordinary income to the recipient of the trade dollars in the conventional dollar amount of the trade dollars received, and conversely are deductible as ordinary expense by a purchaser in the conventional dollar amount of the trade dollars paid. Members' barter sales are reportable by the trade exchange to the Internal Revenue Service on Form 1099-B. 3 Table of Contents Advantages and Disadvantages Barter offers a number of advantages to those who utilize it. A principle advantage to trade exchange members is referred to as "barter leverage". This refers to the fact that the typical barter exchange member is purchasing a product or service in exchange for its own product or service. Consequently, each purchase results in a potentialsale. And since the actual cash cost of producing the product or service is typically less than its retail sale price, a person utilizing barter is actually purchasing for a real cash cost that is only a fraction of the price of the product or service purchased. In effect, the barter exchange member buys at wholesale, but sells its own goods or services at retail. Frequently, the member will charge a higher price for barter than for cash to cover the charges due to the trade exchange. However, the benefit to the person bartering for the product or service is still significant as a result of the purchase being accomplished through barter. For example, a trade exchange member may incur a $1,000 cash cost to produce a product or to purchase it at wholesale. If the member then barters this product for a good or service priced at $1,500, representing the retail price at which it is normally sold, the member has effectively bought the good or service for a cost of only $1,000 in cash. Barter leverage is particularly effective in the case of products that have become hard to sell. Rather than write down their value, the producer may be able to secure full value by bartering them through the trade exchange. Barter leverage works most effectively when trading for something that is perishable, such as hotel rooms or airline tickets. Once the hotel room lies vacant or the airline seat is unfilled for a flight, its value is lost forever. In those cases, exchange of the room or seat in barter offers an effective way to gain value from something that would otherwise have been rendered worthless. Due to barter leverage, the value of barter to exchange members will more than likely offset the fees charged by the barter exchange. Barter also provides an effective means by which a member may enter new markets, gain trial usage by potential customers, or increase market share. The member may well find that he can reach a customer who would not otherwise have tried his product or service if the full price had to be paid in cash, but who will try his goods or services, sometimes in large amounts or on extended terms, when the price is being paid in goods or services of the purchaser in the form of trade dollars. Because of the need to clear trade dollars over time, barter exchanges become affinity marketing networks, in which members seek out opportunities to do business with one another. The principal disadvantage of barter is that, in comparison to the general cash-based economy, a more limited supply of products and services is available. International Monetary Systems, Ltd. (IMSL) is a holding company that currently has three operating subsidiaries: Continental Trade Exchange, Ltd., doing business as International Monetary Systems (IMS), National Trade Association, Inc. (NTA), and INLM CN Inc. (Canada). All are part of the IMS barter system which operates in the United States and Canada. The IMS Barter Network As a leader in the barter industry, IMS has created a network of more than 15,000 barter clients who trade their goods and services with each other. Through their participation in our barter program, these companies and individuals are provided with an effective revenue management tool which enables them to identify and capture incremental income, move surplus inventories and profitably capitalize on their excess capacity. IMS functions as a third-party record keeper - a status granted by the Internal Revenue Service - and also manages the barter system. To provide clients with a flexible and effective means of trading, IMS has created an alternative monetary system with its own unique currency. Upon enrolling in the program, each member is assigned a barter account (much like a traditional bank account) through which it receives IMS trade dollars - the medium of exchange for the barter system. Under the T.E.F.R.A. act of 1982, we are required to report all barter sales to the IRS. For accounting and tax purposes, the IRS has ruled that trade dollars are treated the same as cash. Accordingly, the Company may in any period report significant revenue, profits and increases in net assets from transactions denominated in IMS trade dollars or other non-cash consideration. The IMS barter system began operations in July of 1985 and has had a record of consistent and steady growth, both organic and through acquisitions of other barter networks. During the past decade, we have acquired twenty two independent trade exchange operations. We believe that the barter industry, much like the banking industry, is ready for a period of substantial consolidation and, therefore, we intend to continue acquiring strategically located trade exchanges that will enable us to achieve and maintain a dominant market position. A dominant position within a market gives us better visibility within that market, allows us to offer a wider range of customer products and services for the benefit of our clients, and ensures that we will achieve greater economies of scale. 4 Table of Contents Other Related Businesses In addition to expanding our IMS barter operations, we will consider acquiring other related businesses that synergize with and enhance the barter network. ITEM 1A – RISK FACTORS Not applicable to smaller reporting companies. ITEM 2 - DESCRIPTION OF PROPERTY Our Company's executive offices and principal operating facilities occupy 11,000 square feet of leased space located at 16901 West Glendale Drive, New Berlin, Wisconsin, under a lease from Glendale Investments, LLC, a Wisconsin limited liability company owned by Donald F. Mardak, Dale L. Mardak and John E. Strabley, officers and directors of IMSL. Rent and other terms of our lease, which expires September 30, 2013, are believed by us to be comparable to those available for similar space from unaffiliated, third-party lessors in the same area. The Company currently leases 3,900 square feet of office space located at 1595 Elmwood Avenue, Rochester, New York, from Stephen Webster, a member of the board of directors of the Company. The triple net lease commenced in February 2007, and expires December 31, 2011. The Company believes that the rental payments required and other terms of the lease are comparable to those available for similar space from unaffiliated, third-party lessors in the area. The Company also leases the following office spaces: Location Sq. Ft. 1545 University Avenue, Green Bay, WI 5350 Commerce Blvd., Rohnert Park, CA 8938 Cotter Street, Lewis Center, OH 1317 Oakdale Road, Modesto, CA 7429 East Brainard Rd, Chattanooga, TN 103 East Main Street, Plainview, CT 6402 McLeod Drive, Las Vegas, NV 7670 Wolff Court, Westminster, CO 7449 North Natchez Ave., Niles, IL 438 S. Greenwood, Wichita, KS 3418 Frankfort Ave, Louisville, KY 1751 2nd Avenue, New York, NY One Edgewood Drive, Norwood, MA 3100 Steeles Avenue West, Concord, Ontario, Canada The leases on all other properties aside from the New Berlin, Wisconsin facility and the office in Rochester, NY, are from unaffiliated parties and are each on a month-to-month basis or a lease of less than 4 years. Upon the expiration of our current leases, we expect that, in each case, we will be able to obtain either a renewal lease, if desired, or a new lease at an equivalent or better location. The lease for the Niles, IL location expired in December, 2010. In January, 2011, the Company relocated the office to another facility in Niles, IL which is approximately 7,000 square feet. 5 Table of Contents ITEM 3 - LEGAL PROCEEDINGS In the ordinary course of business, the Company is occasionally involved in litigation, both as plaintiff and defendant. Management either litigates or settles claims after evaluating the merits of the actions and weighing the costs of settling vs. litigating. In December 2010, International Monetary Systems, Ltd. reached a settlement agreement with its former Chief Financial Officer regarding his employment contract with the Company. The settlement agreement required a lump sum payment of $100,000 in December, 2010 and monthly installment payments of $20,000 from February through December, 2011. A suit in federal district court by a former employee alleging harassment was withdrawn by the plaintiff in February, 2010. During 2010, the Company was plaintiff in a suit filed in April, 2009, in Federal court, against the former owner of a trade exchange the Company purchased in 2005, and several former employees, alleging unfair business practices and theft of trade secrets. A settlement agreement was reached in this suit in March, 2010, and the final settlement consummated with the return of 79,164 shares of company stock. The Company was also plaintiff in a legal action filed in a state court alleging breach of non-compete agreement and unfair business practices against a former employee of a trade exchange previously purchased. A settlement agreement was reached in September, 2010 underwhich the employee is no longer employed in the barter industry in the market in question. There are no other material legal actions pending against the Company. ITEM 4 – RESCINDED AND RESERVED PART II ITEM 5 - MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There were no sales of unregistered securities during 2010. Trading information for the last two fiscal years: High Low Fiscal 2010 First quarter ended March 31, 2010 $ $ Second quarter ended June 30, 2010 $ $ Third quarter ended September 30, 2010 $ $ Fourth quarter ended December 31, 2010 $ $ Fiscal 2009 First quarter ended March 31, 2009 $ $ Second quarter ended June 30, 2009 $ $ Third quarter ended September 30, 2009 $ $ Fourth quarter ended December 31, 2009 $ $ As of December 31, 2010, the approximate number of holders of record of our Common Stock was 700. The Company has declared no dividends. 6 Table of Contents ITEM 6 – SELECTED FINANCIAL DATA - Not applicable to smaller reporting companies. ITEM 7 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS In addition to current and historical information, this Annual Report on Form 10-K contains forward-looking statements. These statements relate to our future operations, prospects, potential products, services, developments, business strategies or our future financial performance.These statements can generally be identified by the use of terms such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “future,” “intend,” “may,” “plan,” “potential,” “predict,” “seek,” “should,” “target,” “will” or the negative of these terms or other similar expressions.Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties. Actual events or results may differ materially.We undertake no obligation to update or revise publicly any forward-looking statement after the date of this report, whether as a result of new information, future events or otherwise. The following commentary should be read in conjunction with the financial statements and related notes contained elsewhere in this report. 2010 was a year of transition and litigation for International Monetary Systems. The Company spent a good deal of time and resources settling litigation and tax examinations, while streamlining operations and strengthening controls. Following are some of the highlights of 2010: Return to Shareholders ● During the year 198,790 shares of the Company’s outstanding common stock were repurchased into treasury.This represents approximately 1.8% of the outstanding shares of the Company. ● The Company’s stock generally traded in a higher range in 2010 than in 2009. Operations ● In 2010, there was a loss from operations of $333,620, compared to income of $539,305 last year. The 2010 loss included approximately $182,000 in legal fees and a charge of $220,000 related to settlement of an employment contract. Also incurred were approximately $316,000 of other professional fees that are not expected to recur. Adjusted for these non-recurring expenses, net operating income was approximately $385,000. ● International Monetary Systems, Ltd. had EBITDA (earnings before interest, taxes, depreciation and amortization) of $1,297,547 or approximately $.12 per share. Exclusive of the non-recurring items noted above, EBITDA would be approximately $2,016,000 in 2010. ● Cash flow from operations totaled approximately $960,000 or $.09 per share. ● Total liabilities were reduced by $1,161,468 during the year. ● Corporate finance, accounting, and human resources were relocated to the corporate headquarters in Milwaukee, WI from offices in northern California, resulting in increased operating efficiencies and lower administrative costs. ● In August 2010, the Company implemented its new TNT barter software, which allows for enhanced sales, operations and reporting. RESULTS OF OPERATIONS To evaluate operations, management monitors, among other measures, EBIDTA, cash flow, trade volume, revenue generated from said trade volume, number of customers and levels of significant operating expense categories. Key metrics to evaluate the health of the Company include cash position, ratio of current assets to current liabilities, debt levels, and equity trading activity. 7 Table of Contents Cash Flows from Operations Net cash flows from operations totaled $960,630 in 2010 compared to $2,155,283 in 2009. EBITDA (earnings before interest, taxes, depreciation and amortization) EBITDA was $1,297,547 in 2010 versus $2,252,138 in 2009. Adjustments to reconcile GAAP Net Income (Loss) to EBITDA Net income (loss) $ ) $ Interest expense Taxes ) Depreciation & amortization Impairment - Total EBITDA $ $ Excluding the legal and settlement expenses described above, EBITDA would be approximately $2,016,000 in 2010. Revenue During the year ended December 31, 2010, IMS processed more than $106 million in trade sales transactions, generating gross revenue of $13,704,307 compared to $13,968,152 in 2009. The 1.9 % decrease is primarily due an increase of $261,000 in trade dollar sales discounts, which offset revenue from several large transactions in the corporate barter division. Occasionally, the Company sells IMS trade dollars for cash. Additional barter income arising from several large transactions in our corporate division made more trade dollars available to the Company in 2010. The Company converted these trade dollars to cash via sales to employees, directors and others at a discount, and payment of bonuses to employees in trade dollars. Operating Expenses Total other operating expenses increased from $13,428,847 in 2009 to $14,037,927 in 2010, an increase attributable to approximately $498,000 of non-recurring professional fees associated with settling litigation, tax audits and abandonment of a secondary stock offering, and $220,000 of settlement expense. We continue to see savings from the continuation of a cost containment and realignment exercise where redundant costs in acquired markets were eliminated and the Company’s outside sales force was restructured and reduced. Employee costs increased 2.9% from $7,727,461 in 2009 to $7,949,398 in 2010, due to a new tele-selling program and the discontinuance of the temporary wage reduction for senior management and several key employees. Occupancy expenses, included in selling, general and administrative costs, decreased from $1,208,104 to $1,128,590, or 6.6%, due to consolidation of some offices and relocation to smaller offices for others. Selling expense decreased slightly from $665,394 in 2009 to $589,567 in 2010, due to less national advertising for brand awareness. In 2010, other general and administrative expenses increased from $2,041,020 to $2,741,216, due to the non-recurring professional fees and legal settlement expenses described above. FINANCIAL CONDITION LIQUIDITY, COMMITMENTS FOR CAPITAL RESOURCES, AND SOURCES OF FUNDS At December 31, 2010, the Company had net working capital of $149,378. In 2010, IMS experienced positive cash flows from operations of approximately $960,000. Our principal source of liquidity from operations has been cash earnings from membership charges, monthly service fees and transaction processing charges. We believe that cash from operations will be adequate to provide for our continuing liquidity needs. 8 Table of Contents The Company continues to generate cash from operations sufficient to meet its debt retirement obligations.During the third quarter of 2010, several purchase notes were paid in full, which frees cash flow of approximately $16,000 per month. Also, another purchase note requiring payments of approximately $9,000 per month was paid in full in December 2010.Several of the Company’s offices, notably the Chicago office, will be moved in early 2011 resulting in an estimated savings of approximately $21,000 per month. We believe that current cash needs can be met with the current cash balance and from working capital generated over the next 12 months. Additionally, the Company has lines of credit with various financial institutions with unused borrowing capacity totaling approximately $400,000 which may be drawn as needed. FUTURE PLANS On February 28, 2011, the Company purchased the assets of a small trade exchange in Peterborough Ontario. The Company is not currently obligated to purchase any other trade exchange or business. However, we will continue to seek opportunities to acquire additional quality exchanges in the future. BOARD OF DIRECTORS The Compensation Committee of the board of directors as of December 31, 2010, are Wayne Dalin, Thomas Delacy, Wayne Emmer, Donald Mardak and Gerald Van Dyn Hoven. The Audit Committee members are Wayne Dalin, Thomas Delacy, Wayne Emmer, and Gerald Van Dyn Hoven. CRITICAL ACCOUNTING POLICIES Our consolidated financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles in the United States. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses. These estimates and assumptions are affected by management's applications of accounting policies. The significant accounting policies which management believes are the most critical to aid in fully understanding and evaluating our reported financial results include revenue recognition, consideration of impairment of intangible assets and income taxes, as more fully described in Note 1 to the financial statements. OFF BALANCE SHEET ARRANGEMENTS We do not have any off balance sheet arrangements or other relationships with unconsolidated entities. ITEM 7A – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable to small reporting companies. ITEM 8 - FINANCIAL STATEMENTS Our consolidated financial statements and related notes, and the report of LBB &Associates Ltd., LLP and Webb & Company, P. A., independent auditors, with respect thereto, as described in the Index to Financial Statements, appear elsewhere in this report at pages F-1 through F-29. ITEM 9 - CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE In April, 2010, Webb and Company, P.A. resigned due to the expiration of the partner’s 5 year term on the engagement and the absence of a replacement partner. LBB & Associates Ltd., LLP was engaged as the Company’s independent auditors soon thereafter. ITEM 9A(T) - CONTROLS AND PROCEDURES The management of International Monetary Systems, Ltd. (the “Company”) is responsible for establishing and maintaining adequate internal control over financial reporting. The Company’s internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Management conducted an evaluation of the effectiveness of the internal controls over financial reporting based on the framework in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. 9 Table of Contents Management assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2010.Based on management’s assessment and those criteria, management believes that the internal controls relative to financial reporting as of December 31, 2010, were effective with regards to IT access controls over the accounting applications. Management’s internal control report was not subject to attestation by the Corporation’s independent registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit small reporting companies to provide only management’s report. Changes in Internal Controls In our Annual Report filed on April 2, 2010, we reported that management believed that the internal control over financial reporting as of December 31, 2009, was not effective with regards to IT access controls over the accounting applications. The Company has implemented a program to restrict IT access by strengthening controls, thereby remediating the weakness. In January, 2010, the majority of our daily accounting and financial reporting was relocated from our California office to our corporate offices in Wisconsin. This move helped to strengthen controls by allowing for greater separation of duties and enhancing oversight and control by senior management. There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the current quarter that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting ITEM 9B – OTHER INFORMATION No items noted. PART III ITEM 10 - DIRECTORS AND EXECUTIVE OFFICERS Executive Officers and Directors The following table sets forth information concerning our executive officers and directors, including their names, ages and the positions they hold with IMSL. Name Age Position Donald F. Mardak 74 Principal Executive Officer, President and Director John E. Strabley 47 Executive Vice President and Director Dale L. Mardak 50 Senior Vice President and Director David A. Powell 52 Chief Financial Officer, Principal Financial and Accounting Officer, and Treasurer Patricia A. Katisch 65 Corporate Secretary Wayne Emmer 56 Director Gerald Van Dyn Hoven 54 Director Thomas Delacy 46 Director Wayne Dalin 66 Director Stephen Webster 66 Director Donald F. Mardak has been the Principal Executive Officer, President and a director of IMSL since our inception in 1988. From 1970 to 1974, Mr. Mardak was a partner in Learning Unlimited, a division of Hal Leonard Publishing Corp. In 1974, he founded Don Mardak Piano & Organ Centers, Ltd., a chain of retail piano and organ stores in the Greater Milwaukee area. In 1985, Mr. Mardak founded the Continental Trade Exchange barter network under the name "Continental Trading Company", a sole proprietorship. Continental Trading Company was incorporated in 1988 as Continental Trade Exchange, Ltd. and is now our primary operating subsidiary. Mr. Mardak is a two-term president of NATE, the National Association of Trade Exchanges (1995-96 and 1999-2000) and served on the board of directors of the organization for seven years. NATE is the principal barter industry trade association. 10 Table of Contents John E. Strabley has been the Executive Vice President of IMSL since 1992 and a director since 1997. Mr. Strabley joined Continental Trade Exchange, Ltd. as a trade broker in 1991. In 1992, he was promoted to General Manager and, in August of that year, was appointed as Vice President of Continental Trade Exchange and IMSL. In 1995, Mr. Strabley passed the barter industry certification examination and was awarded with the industry's highest designation of CTB - Certified Trade Broker. In 1997, Mr. Strabley became a director of both Continental Trade Exchange, Ltd. and IMSL. Dale L. Mardak has been Senior Vice President of IMSL since 1995, and a director since 1997. He joined Continental Trade Exchange, Ltd. in 1993 as a trade broker and was appointed trade director in 1995. In 1997, he was appointed Treasurer and a director of both Continental Trade Exchange, Ltd. and IMSL. In 1999, Mr. Mardak received the designation of CTB - Certified Trade Broker. David A. Powell was appointed as the Company’s interim Chief Financial Officer on April 1, 2010, with the interim title removed in May, 2010. He is a Certified Public Accountant with 10+ years experience in public accounting and more than 15 years private industry experience, holding a variety of senior financial positions with a number of companies. Prior to joining IMS, he has served as finance and operations manager for the insurance subsidiaries of US Bancorp for 12 years, and most recently spent severalyears as corporate controller for a number ofprivately held companies. Since joining IMS in July, 2009, he has been involved in tax compliance, risk management, and accounting and financial reporting. Patricia A. Katisch is the owner of Katisch & Associates, a marketing consulting and public relations firm she has operated since 2002. From 1998 - 2001, Ms. Katisch was an Associate Dean in the College of Professional Studies at Marquette University. Previous to that, she founded and published the Women's Yellow Pages of Greater Milwaukee and was the producer of the Wisconsin World of Women Show. Wayne Emmer is the President of Illinois Cement Co., a position he has held since August of 1998. Wayne is also a former member of the Parkview Christian Academy School Board. Gerald Van Dyn Hoven has been the president of the Van Dyn Hoven Automotive Group for more than 20 years. Jerry is a director of American National Bank - Fox Cities, and is a member of the Board of Trustees of Equitable Reserve Association. Thomas Delacy the president and CEO of Independent Inspections, Ltd., a company that provides municipal inspection services for several cities. Tom has held this position for more than 15 years. Wayne Dalin has been a Certified Public Accountant for more than 30 years and is a retired principal in Dalin, Lindseth & Company. Stephen Webster was the former owner of Alliance Barter, of Rochester New York for more than 25 years. He is a past president of the National Association of Trade Exchanges (NATE) and the International Reciprocal Trade Association (IRTA). Steve is also a member of the Barter Hall of Fame. He is currently a real estate developer and private investor. Relationships Donald F. and Judy E. Mardak are husband and wife. John E. Strabley is their son-in-law, and Dale L. Mardak is their son. Kimberly A. Strabley, the daughter of Donald F. and Judy E. Mardak and the wife of John E. Strabley, is also employed as IMS travel director and reciprocal accounts manager. 11 Table of Contents Directors All of our directors are serving three-year terms. Messrs. Van Dyn Hoven, Strabley and Webster serve a three-year term expiring at the 2013 annual meeting of shareholders. Mr. Donald F. Mardak, Messrs. Emmer and Dalin are serving three-year terms expiring at the 2011 annual meeting of shareholders. And Messrs. Delacy and Dale L. Mardak serve a three-year term expiring at the 2012 annual meeting of shareholders. Director's Compensation In 2010 we paid our outside directors cash of $200 to $500 per board meeting, an annual fee of 8,000 shares of IMS stock, and 2,000 trade dollars. Our Named Executive Officers or other employees are not compensated additionally as board members. No stock options have been issued to our outside directors. During 2010 we issued an aggregate of 48,000 shares of our common stock valued at $43,680 to Messrs. Gerald Van Dyn Hoven, Wayne Emmer, Thomas Delacy, Wayne Dalin, Stephen Webster and Patricia Katisch as compensation for their services. Additionally, beginning July 1, 2010, Mr. Dalin receives a monthly fee of $1,000 for serving as chairman of the audit committee. The table below summarizes the total compensation paid by us to our outside directors for the fiscal year ended December 31, 2010. Name Fees Earned or Paid In Cash Stock Awards (1) Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total Wayne Dalin $ $ $
